                Case 3:20-cv-05910-LB Document 18 Filed 09/03/20 Page 1 of 14




                                               September 3, 2020


Honorable Laurel Beeler
U.S. District Court, Northern District of California
San Francisco Courthouse, Courtroom B, 15th Floor
450 Golden Gate Avenue
San Francisco, California 94102

              Re:    JOINT DISCOVERY LETTER BRIEF - U.S. WeChat Users Alliance, et al. v.
                     Donald J. Trump, et al., Case No. 3:20-cv-5910 LB

Dear Judge Beeler:

      Plaintiffs seek expedited discovery in connection with their Motion for
Preliminary Injunction (“Motion”), set for expedited hearing on September 17, 2020.

                       HISTORY OF DISCUSSIONS REGARDING DISCOVERY

Plaintiffs’ Position

       Counsel for the parties met and conferred on August 25,1 at which time Plaintiffs’
counsel requested that Defendants produce by September 4 all documentary evidence that
supports the factual bases for the Executive Order (“EO”) at issue in the Motion, so that the
production is made sufficiently before Plaintiffs’ Reply (due September 11). Counsel for
Defendants replied that they would discuss this request with their clients.

              By letter dated August 26, counsel for Plaintiffs counsel reiterated their request:

              Yesterday we requested certain initial disclosures and discovery by September 4,
              so that we can review and incorporate those materials to the extent necessary into
              our September [11] Reply brief. We reiterate our request here and ask that
              Defendants provide all evidence that support the factual bases for the issuance of
              Executive Order 13943. We understand that some of the relevant documentation
              was generated after August 6, the date of the Executive Order. We ask that you
              collect and produce the responsive documentation that has been generated through
              today, and that additional documentation can be produced on a rolling basis
              schedule that can be agreed upon by the parties. We would prefer to negotiate a
              reasonable production schedule with you rather than file a motion for expedited
              discovery. Please let us know by tomorrow COB if we can come to agreement on
              a set of materials to be produced by September 4. Exhibit A.

       Defendants’ counsel replied by email on August 27, stating: “We are still conferring
with our client and internally on the other issues and will get back to you today or tomorrow on
those.” Exhibit B. Defendants’ counsel sent an email on August 28, stating in relevant part that:


1
    All dates in this brief refer to the year 2020.


[3608720.1]
              Case 3:20-cv-05910-LB Document 18 Filed 09/03/20 Page 2 of 14

Page 2


“[W]e are working hard on these issues, but due to the need for inter-agency discussion and
consultation, we require some additional time before we can provide a substantive response. At
present, we are aiming to provide our response on Monday August 31.” Exhibit C. Thereafter,
on August 28, Plaintiffs’ counsel responded that “We would appreciate your response by noon
PST on Monday [August 31].” Exhibit C. On August 31, Defendants’ counsel replied that:
“We are continuing to work on your request, which is requiring a certain amount of coordination.
As such, we hope to have an answer for you tomorrow, but cannot provide a substantive
response today.” Exhibit C.
        On September 1 at 2:02 p.m. (PST), Plaintiffs’ counsel emailed Defendants’ counsel,
stating: “As the day begins to draw to a close on the east coast, we still haven’t heard from you.
Can we set up a call for 3:00(PST)/6:00(EST) today to better understand your position and
discuss briefing of the issues to Judge Beeler.” Exhibit C. The parties met and conferred by
phone on September 1 at 3:00 p.m. (PST), at which time Plaintiffs’ counsel reiterated their
request for expedited discovery of evidence that supports the factual bases for the EO.
Defendants’ counsel took the position that Plaintiffs are not entitled to expedited discovery and
would not produce documents on that basis.

Defendants’ Position

        On Monday, August 24, Plaintiffs’ counsel sent a letter to the Government, attaching
their complaint and stating that Plaintiffs intended to move for a preliminary injunction by the
end of the week. The letter did not mention discovery. A phone call was arranged for August
25, during which Plaintiffs requested a negotiated resolution of some or all of the issues in their
complaint. Separately, while discussing Defendants’ deadline to oppose Plaintiffs’ anticipated
motion for a preliminary injunction, Plaintiffs inquired whether Defendants might produce the
evidence they intended to rely upon some time prior to filing their opposition. Counsel for
Defendants agreed to discuss all of Plaintiffs’ requests with their clients.

        The next day, as defense counsel was working to get up to speed on the case and
coordinating with their clients regarding Plaintiffs’ requests, Plaintiffs’ counsel sent a letter
memorializing the agreed-upon schedule for briefing the preliminary injunction motion
(significantly shorter than that contemplated by the Local Rules) and proposing expanded page
limits for that briefing. The letter also asked that, no later than September 4 and on a rolling
basis thereafter, “Defendants provide all evidence that support the factual bases for the issuance
of Executive Order 13943.” After initially alerting Plaintiffs’ counsel that they would be unable
to respond to Plaintiffs’ outstanding requests on the requested time frame, Defendants’ counsel
emailed on August 31 that they were still working on the requests, which required internal
coordination in light of Plaintiffs’ previously expressed interest in a negotiated resolution of
certain issues, which had been the focus of the August 25 conversation. On September 1,
Plaintiffs’ counsel asked to speak with defense counsel by phone, and a call was arranged for the
same day, at which time Plaintiffs’ counsel informed defense counsel that they intended to move
for expedited discovery. Defendants’ counsel conveyed their position that Plaintiffs are not
entitled to discovery regarding the President’s reasons for issuing the Order, as those matters are
not reviewable and are likely to be privileged in whole or part, and that the proper course is to
await final action by the Secretary of Commerce and thereafter bring any viable claims pursuant
to the Administrative Procedure Act (“APA”). Plaintiffs’ counsel asserted otherwise.



[3608720.1]
                Case 3:20-cv-05910-LB Document 18 Filed 09/03/20 Page 3 of 14

Page 3


                                STATEMENT OF UNRESOLVED ISSUE

        Whether Plaintiffs are entitled to expedited discovery of “all evidence that support[s] the
factual bases for the issuance of Executive Order 13943.”

                              SUMMARY OF EACH PARTY'S POSITION

Plaintiffs’ Position

       Under FRCP 26(d), the court may order expedited discovery before discovery has
formally commenced. See Advisory Committee Notes to the 1993 amendments to Rule 26(d)
(Discovery before the Rule 26(f) conference “will be appropriate in some cases, such as those
involving requests for a preliminary injunction or motions challenging personal jurisdiction.”).
“Good cause may be found where the need for expedited discovery, in consideration of the
administration of justice, outweighs the prejudice to the responding party.” Semitool, Inc. v.
Tokyo Electron. Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002). Courts in the Ninth Circuit
commonly consider five factors in determining whether good cause justifies expedited discovery:

              (1) whether a preliminary injunction is pending; (2) the breadth of the discovery
              requests; (3) the purpose for requesting the expedited discovery; (4) the burden on
              the defendants to comply with the requests; and (5) how far in advance of the
              typical discovery process the request was made.” Apple Inc., 768 F. Supp. 2d at
              1044 (internal quotation and citation omitted). The court must perform this
              evaluation in light of “the entirety of the record ... and [examine] the
              reasonableness of the request in light of all the surrounding circumstances.

Hudson Martin Ferrante St. Witten & Demaria, PC v. Forsythe, No. 16CV06551, 2017 WL
550242, at *1 (N.D. Cal. Feb. 10, 2017) (citing Semitool, 208 F.R.D. at 275).

         All five factors weigh in favor of expedited discovery. First, Plaintiffs’ Motion is
pending. Second, Plaintiffs’ request is limited to only documents that provide the factual bases
for the issuance of the EO. Third, the EO asserts that WeChat threatens the national security,
foreign policy, and economy of the United States. See Bien Declaration ISO Motion (Dkt. 17-
12) ¶ 2 & Ex. A. The burden is on Defendants to justify their restriction on First Amendment
rights, and Plaintiffs anticipate that Defendants’ Opposition will argue such threats warrant
denying injunctive relief. See Thalheimer v. City of San Diego, 645 F.3d 1109, 1116 (9th Cir.
2011) (“[I]n the First Amendment context, the moving party bears the initial burden of making a
colorable claim that its First Amendment rights have been infringed, or are threatened with
infringement … at which point the burden shifts to the government to justify the restriction.”).
Plaintiffs should be afforded expedited discovery on the factual bases underpinning the EO in
sufficient time to incorporate such evidence into their Reply brief so as to ensure the Court has a
full record on which to rule, especially considering that the grant or denial of a preliminary
injunction is likely to be appealed. Fourth, any burden on Defendants must take into
consideration the resources available to the United States. Defendants did not provide specific
justifications for withholding the requested documents, and generally mentioned the potential for
privileged documents but did not assert any specific privilege. Fifth, as discussed above,
Plaintiffs first requested this discovery on August 25, in the same letter confirming the parties’



[3608720.1]
              Case 3:20-cv-05910-LB Document 18 Filed 09/03/20 Page 4 of 14

Page 4


proposed expedited briefing and hearing schedule. One week of meeting and conferring was
unsuccessful.

Defendants’ Position

        Plaintiffs are not entitled to discovery—on an expedited basis or otherwise. First, as a
procedural matter, Plaintiffs have not yet genuinely attempted to confer regarding this dispute.
Until they presented Defendants with a draft of this letter brief late Tuesday night, Plaintiffs had
simply insisted that Defendants produce “all evidence” (not just all documents) on which the
Executive Order is based, and the “compromise” they propose below is not a compromise at all.2

        That aside, Plaintiffs fail to show good cause for their request. First, they are not entitled
to discovery of the President’s reasons for issuing the Executive Order. Under the APA,
Congress has created an orderly procedure to challenge governmental action, and it does not
include discovery. Rather, under that regime, a plaintiff must wait for an agency, such as the
Secretary of Commerce here, to take final action—defined as the “consummation of
the…decision-making process” giving rise to “legal consequences”—before bringing any claims.
See 5 U.S.C. § 704; Bennett v. Spear, 520 U.S. 154, 178 (1997). Any such challenge is decided
on the basis of an administrative record compiled by the agency, not discovery. 5 U.S.C. 706;
Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 743 (1985).
        Plaintiffs seek to leapfrog that process by focusing their challenge on the Executive
Order, rather than the action that could be properly challenged: its implementation. Put another
way, the Executive Order itself has no legal effect against the Plaintiffs, and it cannot give rise to
any such effect until, at a minimum, the Secretary of Commerce delineates the transactions that
will be subject to the Order. See EO § 1(a)-(c). Moreover, as courts have repeatedly
acknowledged, in light of the “broad discretion” delegated to the President under the
International Emergency Economic Powers Act (“IEEPA”), courts cannot review the national
emergency determinations underlying the President’s exercise of that authority. See California
v. Trump, 407 F. Supp. 3d 869, 890-91 (N.D. Cal. 2019) (whether “the national emergency truly
exists” or required the measures directed by the President “are nonjusticiable political
questions”); Ctr. for Biological Diversity v. Trump, No. 1:19-CV-00408, 2020 WL 1643657,
at *10–12 (D.D.C. Apr. 2, 2020) (“Although presidential declarations of emergencies…have
been at issue in many cases, no court has ever reviewed the merits of such a declaration”).
        Even if Plaintiffs could surmount these obstacles, their request would still be misplaced
because it is aimed at the White House itself and thus is at odds with the Supreme Court’s
admonition that the “Executive Branch’s interest in maintaining the autonomy of its office and
safeguarding the confidentiality of its communications” counsels “judicial deference and
restraint” that should “inform the conduct of the entire proceeding, including the timing and
scope of discovery.” Cheney v. U.S. Dist. Ct., 542 U.S. 367, 385 (2004); see also Trump v.
Vance, 140 S. Ct. 2412, 2430 (2020) (similar), and, e.g., La Unión del Pueblo Entero v.
Ross, 353 F. Supp. 3d 381, 399 (D. Md. 2018) (discovery targeting the White House would
“implicate[] a whole set of…separation of powers issues, and executive privilege issues”).


2
 Defendants are aware of no authority authorizing a court to assume facts in connection with a
Rule 65 motion simply because no discovery has been had in advance of that motion.


[3608720.1]
                Case 3:20-cv-05910-LB Document 18 Filed 09/03/20 Page 5 of 14

Page 5


        Finally, Plaintiffs’ request should be denied given the mere posture of this case.
Plaintiffs not only filed their motion for a preliminary injunction without referencing any need
for discovery but also stipulated to a schedule that does not contemplate discovery by either side
in connection with litigating that motion. Dkt. No. 16; see McKellar v. Mithril Capital Mgmt.
LLC, No. 19-CV-07314-CRB (LB), 2020 WL 969148, at *2 (N.D. Cal. Feb. 28, 2020) (“Even if
there were utility to the discovery[,]…the broad scope of the discovery will derail the motions
schedule.”). The Court should, at a minimum, evaluate the justiciability issues that Defendants
intend to present in their opposition and, if necessary, a motion under Federal Rule of Civil
Procedure 12(b), before granting any request for discovery. That approach appropriately
balances the separation of powers questions presented, the time and burden involved in
perfecting any necessary and applicable claims of Executive Privilege, and Plaintiffs’ recourse
under the APA, as authorized by law, once the Secretary of Commerce takes final action.
                         EACH PARTY’S FINAL PROPOSED COMPROMISE
Plaintiffs’ Proposal
        By September 6, Defendants produce all non-privileged documentary evidence that was
generated through August 6 that supports the factual bases for the EO. By September 6,
Defendants produce a privilege log identifying each document withheld and stating the basis for
the privilege asserted. In the event that Defendants do not produce the documents and/or
privilege log identified in this proposal, the court may assume for purposes of the PI motion only
that there is no specific evidence to justify the EO.

Defendants’ Proposal
        Plaintiffs withdraw their request for expedited discovery and Defendants agree that their
opposition to Plaintiffs’ motion for a preliminary injunction will not rely on any documents that
are not publicly available (though they may submit a declaration, if appropriate), thus resolving
Plaintiffs’ concerns about how they can draft their reply brief.

              Respectfully submitted,
              /s/ Michael W. Bien                           /s/ Serena M. Orloff
              Michael W. Bien                               Serena M. Orloff
              Counsel for Plaintiffs                        Counsel for Defendants


                                        FILER’S ATTESTATION

         As required by Local Rule 5-1, I, Michael W. Bien, attest that I obtained concurrence in
the filing of this document from Serena M. Orloff, and that I have maintained records to support
this concurrence.

DATED: September 3, 2020                      /s/ Michael W. Bien
                                              Michael W. Bien




[3608720.1]
Case 3:20-cv-05910-LB Document 18 Filed 09/03/20 Page 6 of 14




                  Exhibit A
                Case 3:20-cv-05910-LB Document 18 Filed 09/03/20 Page 7 of 14



                                                      101 Mission Street, Sixth Floor
                                                      San Francisco, California 94105‐1738
                                                      T: (415) 433‐6830 ▪ F: (415) 433‐7104
                                                      www.rbgg.com
                                                      Van Swearingen
                                                      Email: vswearingen@rbgg.com



                                            August 26, 2020

VIA ELECTRONIC MAIL ONLY

Serena M. Orloff                                   Stuart J. Robinson
Michael L. Drezner                                 U.S. Department of Justice
U.S. Department of Justice, Civil Division         Civil Division, Federal Programs Branch
Federal Programs Branch                            450 Golden Gate Ave.
1100 L Street NW, Room 12512                       San Francisco, CA 94102
Washington, DC 20005                               stuart.j.robinson@usdoj.gov
Serena.M.Orloff@usdoj.gov
Michael.L.Drezner@usdoj.gov

              Re:   U.S. WeChat Users Alliance, et al. v. Donald J. Trump, et al., Case No.
                    3:20-cv-5910 LB;
                    Our File No. 1696-1

Dear Counsel:

              We write to meet and confer regarding the following matters.

              Proposed Schedule

       Thank you again for taking the time to talk with us yesterday. We agree to the
schedule that you proposed yesterday, and have copied you on our email to Judge Beeler
this morning requesting her confirmation of the below schedule:

              Motion: Friday, August 28

              Opposition: Tuesday, September 8

              Reply: Friday, September 11

              Hearing: September 15 or 16, or another day prior to September 20




[3603386.1]
                Case 3:20-cv-05910-LB Document 18 Filed 09/03/20 Page 8 of 14


August 26, 2020
Page 2


              Expedited Discovery

        Yesterday we requested certain initial disclosures and discovery by September 4,
so that we can review and incorporate those materials to the extent necessary into our
September 8 Reply brief. We reiterate our request here and ask that Defendants provide
all evidence that support the factual bases for the issuance of Executive Order 13943. We
understand that some of the relevant documentation was generated after August 6, the
date of the Executive Order. We ask that you collect and produce the responsive
documentation that has been generated through today, and that additional documentation
can be produced on a rolling basis schedule that can be agreed upon by the parties. We
would prefer to negotiate a reasonable production schedule with you rather than file a
motion for expedited discovery. Please let us know by tomorrow COB if we can come to
agreement on a set of materials to be produced by September 4.

              Page Limits

       Norther District of California Local Rules 7-2 through 7-4 set the following page
limits: Motion – 25 pages; Opposition – 25 pages; Reply – 15 pages. We ask for your
agreement to enlarge the limits to: Motion – 40 pages; Opposition – 40 pages; Reply –
20 pages. Please let us know if you agree. If so, we will prepare a combined stipulated
briefing schedule and request to exceed page limits for your review.

                                                       Sincerely,

                                                       ROSEN BIEN
                                                       GALVAN & GRUNFELD LLP

                                                       Van Swearingen

                                                  By: Van Swearingen

VS.kes
cc:   Michael Bien
      Clay Zhu
      Angus Ni




[3603386.1]
Case 3:20-cv-05910-LB Document 18 Filed 09/03/20 Page 9 of 14




                  Exhibit B
                 Case 3:20-cv-05910-LB Document 18 Filed 09/03/20 Page 10 of 14


Van Swearingen

From:               Orloff, Serena M (CIV) <serena.m.schulz-orloff@usdoj.gov>
Sent:               Thursday, August 27, 2020 10:58 AM
To:                 Van Swearingen; Drezner, Michael L. (CIV); Robinson, Stuart J. (CIV)
Cc:                 Michael W. Bien; Clay Zhu; Angus Ni
Subject:            RE: U.S. WeChat Users Alliance v. Trump. No. 20-5910 [IWOV-DMS.FID71398]



Van,

Thank you for this letter. We concur on the page limits you propose. We are still conferring with our client and
internally on the other issues and will get back to you today or tomorrow on those.

Serena


From: Van Swearingen <VSwearingen@rbgg.com>
Sent: Wednesday, August 26, 2020 2:40 PM
To: Orloff, Serena M (CIV) <sorloff@CIV.USDOJ.GOV>; Drezner, Michael L. (CIV) <midrezne@CIV.USDOJ.GOV>; Robinson,
Stuart J. (CIV) <strobins@CIV.USDOJ.GOV>
Cc: Michael W. Bien <MBien@rbgg.com>; Clay Zhu <czhu@dehengsv.com>; Angus Ni <angus@afnlegal.com>
Subject: RE: U.S. WeChat Users Alliance v. Trump. No. 20‐5910 [IWOV‐DMS.FID71398]

Serena, Michael, and Stuart,

Please see the attached letter. Thank you,
Van

From: Orloff, Serena M (CIV) <serena.m.schulz‐orloff@usdoj.gov>
Sent: Wednesday, August 26, 2020 7:59 AM
To: Van Swearingen <VSwearingen@rbgg.com>; Drezner, Michael L. (CIV) <Michael.L.Drezner@usdoj.gov>; Robinson,
Stuart J. (CIV) <Stuart.J.Robinson@usdoj.gov>
Cc: Michael W. Bien <MBien@rbgg.com>; Clay Zhu <czhu@dehengsv.com>; Angus Ni <angus@afnlegal.com>
Subject: RE: U.S. WeChat Users Alliance v. Trump. No. 20‐5910 [IWOV‐DMS.FID71398]

Van,

Thank you, as well, for a productive conversation last night and for these further thoughts. We agree this is a
good idea and with the language you propose below. We are aiming to get a NOA on file soon, as well as our
consent to proceed.

Serena

From: Van Swearingen <VSwearingen@rbgg.com>
Sent: Tuesday, August 25, 2020 8:30 PM
To: Orloff, Serena M (CIV) <sorloff@CIV.USDOJ.GOV>; Drezner, Michael L. (CIV) <midrezne@CIV.USDOJ.GOV>; Robinson,
Stuart J. (CIV) <strobins@CIV.USDOJ.GOV>
Cc: Michael W. Bien <MBien@rbgg.com>; Clay Zhu <czhu@dehengsv.com>; Angus Ni <angus@afnlegal.com>
Subject: U.S. WeChat Users Alliance v. Trump. No. 20‐5910 [IWOV‐DMS.FID71398]
                                                        1
                    Case 3:20-cv-05910-LB Document 18 Filed 09/03/20 Page 11 of 14


Serena, Michael, and Stuart,

Thank you for taking the time to talk to us earlier today. We wanted to contact the judge’s chambers before agreeing to
the schedule that we discussed to ensure that Judge Beeler is available to hear the PI motion pursuant to that
schedule. Do you have any objection or changes to our sending the below to Judge Beeler’s Calendar Clerk & Courtroom
Deputy, Elaine Kabiling, at lbcrd@cand.uscourts.gov?

‐‐‐‐

Dear Judge Beeler,

Plaintiffs in the above‐captioned matter intend to file a motion for preliminary injunction on Friday, August 28. The
motion concerns President Trump’s August 6, 2020 Executive Order, titled “Addressing the Threat Posed by WeChat,
and Taking Additional Steps to Address the National Emergency with Respect to the Information and Communications
Technology and Services Supply Chain.” The Executive Order at Section 1(a) prohibits certain actions “ beginning 45
days after the date of this order,” which is September 20. The parties wish to allow the court an opportunity to rule on
the motion prior to September 20. The parties have tentatively agreed on the below schedule:

Motion: Friday, August 28
Opposition: Tuesday, September 8
Reply: Friday, September 11
Hearing: September 15 or 16

Would the Court be available to hear the matter on September 15 or 16, or another date that would allow the court to
rule on the motion prior to September 20? If so, the parties shall submit a Stipulated Request for Order Changing Time,
pursuant to Civil L.R. 6‐2, specifying the above schedule with the Court’s preferred hearing date and time.

Thank you.

Van Swearingen



101 Mission Street, Sixth Floor
San Francisco, CA 94105
(415) 433‐6830 (telephone)
(415) 433‐7104 (fax)
VSwearingen@rbgg.com


CONFIDENTIALITY NOTICE
The information contained in this e‐mail message may be privileged, confidential and protected from disclosure. If you are not the
intended recipient, any dissemination, distribution or copying is strictly prohibited. If you think that you have received this e‐mail
message in error, please e‐mail the sender at rbgg@rbgg.com.
IRS CIRCULAR 230 NOTICE: As required by United States Treasury Regulations, you should be aware that this communication is not
intended by the sender to be used, and it cannot be used, for the purpose of avoiding penalties under United States federal tax laws.




                                                                  2
Case 3:20-cv-05910-LB Document 18 Filed 09/03/20 Page 12 of 14




                  Exhibit C
                  Case 3:20-cv-05910-LB Document 18 Filed 09/03/20 Page 13 of 14


Van Swearingen

From:                Drezner, Michael L. (CIV) <Michael.L.Drezner@usdoj.gov>
Sent:                Tuesday, September 1, 2020 2:14 PM
To:                  Van Swearingen; Michael W. Bien; Clay Zhu; Angus Ni
Cc:                  Orloff, Serena M (CIV); Robinson, Stuart J. (CIV)
Subject:             RE: U.S. WeChat Users Alliance v. Trump. No. 20-5910 [IWOV-DMS.FID71398]


Thanks Van, I think I should be able to make a 6pm call. Can you send a dial‐in? Best,

Michael

From: Van Swearingen <VSwearingen@rbgg.com>
Sent: Tuesday, September 01, 2020 5:02 PM
To: Drezner, Michael L. (CIV) <midrezne@CIV.USDOJ.GOV>; Michael W. Bien <MBien@rbgg.com>; Clay Zhu
<czhu@dehengsv.com>; Angus Ni <angus@afnlegal.com>
Cc: Orloff, Serena M (CIV) <sorloff@CIV.USDOJ.GOV>; Robinson, Stuart J. (CIV) <strobins@CIV.USDOJ.GOV>
Subject: RE: U.S. WeChat Users Alliance v. Trump. No. 20‐5910 [IWOV‐DMS.FID71398]

Hi Michael,

As the day begins to draw to a close on the east coast, we still haven’t heard from you. Can we set up a call for
3:00(PST)/6:00(EST) today to better understand your position and discuss briefing of the issues to Judge Beeler? Thank
you,
Van



From: Drezner, Michael L. (CIV) <Michael.L.Drezner@usdoj.gov>
Sent: Monday, August 31, 2020 2:55 PM
To: Van Swearingen <VSwearingen@rbgg.com>; Michael W. Bien <MBien@rbgg.com>; Clay Zhu
<czhu@dehengsv.com>; Angus Ni <angus@afnlegal.com>
Cc: Orloff, Serena M (CIV) <serena.m.schulz‐orloff@usdoj.gov>; Robinson, Stuart J. (CIV) <Stuart.J.Robinson@usdoj.gov>
Subject: RE: U.S. WeChat Users Alliance v. Trump. No. 20‐5910 [IWOV‐DMS.FID71398]

Van,

We are continuing to work on your request, which is requiring a certain amount of coordination. As such, we hope to
have an answer for you tomorrow, but cannot provide a substantive response today.

Best,

Michael

From: Van Swearingen <VSwearingen@rbgg.com>
Sent: Saturday, August 29, 2020 12:38 AM
To: Drezner, Michael L. (CIV) <midrezne@CIV.USDOJ.GOV>; Michael W. Bien <MBien@rbgg.com>; Clay Zhu
<czhu@dehengsv.com>; Angus Ni <angus@afnlegal.com>
Cc: Orloff, Serena M (CIV) <sorloff@CIV.USDOJ.GOV>; Robinson, Stuart J. (CIV) <strobins@CIV.USDOJ.GOV>
Subject: RE: U.S. WeChat Users Alliance v. Trump. No. 20‐5910 [IWOV‐DMS.FID71398]

                                                            1
                  Case 3:20-cv-05910-LB Document 18 Filed 09/03/20 Page 14 of 14


Hi Michael,
We would appreciate your response by noon PST on Monday.
Van

From: Drezner, Michael L. (CIV) <Michael.L.Drezner@usdoj.gov>
Sent: Friday, August 28, 2020 2:54 PM
To: Van Swearingen <VSwearingen@rbgg.com>; Michael W. Bien <MBien@rbgg.com>; Clay Zhu
<czhu@dehengsv.com>; Angus Ni <angus@afnlegal.com>
Cc: Orloff, Serena M (CIV) <serena.m.schulz‐orloff@usdoj.gov>; Robinson, Stuart J. (CIV) <Stuart.J.Robinson@usdoj.gov>
Subject: U.S. WeChat Users Alliance v. Trump. No. 20‐5910

Counsel,

We are sending this to follow up regarding the outstanding matters in your letter of August 24, and as to your request
for clarification as to the specific coverage of Executive Order 13943, as it pertains to Plaintiffs in this matter. Please
know that we are working hard on these issues, but due to the need for inter‐agency discussion and consultation, we
require some additional time before we can provide a substantive response. At present, we are aiming to provide our
response on Monday August 31, and will let you know if that changes. While we do not have further information to
relate on this point, let us know if a discussion might be helpful and we can make ourselves available.

Best,

Michael Drezner
Trial Attorney
Federal Programs Branch, Civil Division
U.S. Department of Justice
Work: 202.514.4505
Cell: 202.353.5038
Michael.L.Drezner@usdoj.gov




                                                              2
